Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1)	Applicant’s amendments to the claims filed 06/28/2022 are accepted. Claims 16-17, 31, and 36 are amended.
Response to Arguments
2)	Applicant’s arguments, see section titled “Rejections under 35 U.S.C. § 102”, filed 06/28/2022, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejection of claims 16, 30-31 and 35 as being anticipated by McLoughlin et al. (U.S. PGPUB 20150273151), hereinafter McLoughlin; claims 16-24, 26-34, and 36 as being anticipated by Silvern (U.S. Patent No. 4490142), hereinafter Silvern; and the 35 U.S.C. 103 rejection of claim 25 as being unpatentable over Silvern in view of Fusillo (U.S. Patent No. 5473796) have been withdrawn. 
Allowable Subject Matter
3)	Claims 16-36 are allowed.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 16, 31, and 36 (Examiner recognizes that the claims listed are not exactly the same, but retain similar/the same allowable subject matter), the closest prior art of record is Silvern. While Silvern teaches a subassembly for a drug delivery device (as shown in Fig. 1), the subassembly comprising:
	a housing (Fig. 1; 12);
	a drug container (Fig. 1; 18) with a needle (Fig. 2; 50) contained within the housing (as shown in Fig. 2);	
	a cap (Fig. 1; 54); and
	a spacer (Fig. 1; 56),
wherein the housing has an inner surface forming a cavity (Fig. 1; 16) configured to retain the drug container,
	wherein the cap is configured to be releasably connected to the housing (as shown in Fig. 4), and
	wherein the spacer is arranged between the cap and the housing when the cap is releasably connected to the housing;
	Silvern fails to teach wherein the spacer is configured to be removed from between the cap and the housing in a lateral direction, wherein the lateral direction corresponds to a direction substantially radially away from the longitudinal axis of the subassembly.
The combined structure of the spacer being configured to be removed from between the cap imparts a novel and non-obvious function of the claimed invention; namely, to prevent compromising safety of the needle while the device is still within its packaging - as noted by Applicant in lines 1-3 of Page 10 of the Specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783